                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No. 6:17-cr-15-Orl-37KRS

JARVIS WAYNE MADISON
_____________________________________

                                        ORDER

      Before the Court in this federal capital case is the issue of Defendant’s present

competency to stand trial pursuant to 18 U.S.C. § 4241. 1 Following two hearings, U.S.

Magistrate Judge Karla R. Spaulding recommends the Court find Defendant presently

not competent to stand trial. (Doc. 417 (“R&R”); Doc. 444 (“Supplement”).) Therefore,

she recommends committing Defendant to the custody of the U.S. Attorney General

pursuant to 18 U.S.C. § 4241(d)(2). (Doc. 417, p. 16; Doc. 444, p. 2.) Neither the

Government nor Defendant contests this recommendation. (See Doc. 446; 453). Rather,

Defense Counsel filed a limited objection to Magistrate Judge Spaulding’s

recommendation that the Court deny their request to require the treating professionals

at the Federal Medical Center (“FMC”) to notify them in advance of any medication FMC

wishes to give to Defendant so Defense Counsel can consult with Defendant before he

takes medication, to protect Defendant’s constitutional right to refuse medications. (See




      1  The Court previously had a round of competency determinations where
Defendant was found competent to stand trial. (See Doc. 225.) Defense Counsel raised the
issue again (see Doc. 339), and the Court committed Defendant to the custody of the U.S.
Attorney General for a second competency evaluation. (Doc. 348.)
                                           -1-
Doc. 444; Doc. 453 (“Objection”).) The Government responded, stating it did not oppose

Defense Counsel’s request to be notified of the treatment plan based on the unclear

factual record for whether Defendant is competent to provide consent regarding his

medical treatment. (Doc. 454, p. 2.) With this, the Government contends that obtaining

Defense Counsel’s consent “would ensure the validity of any consent provided by the

Defendant and could prevent further delays in this case.” (Id.) Thus, the matter is ripe.

       When a magistrate judge has been designated to conduct hearings and submit

proposed findings of fact and recommendations for disposition, a party may serve and

file objections to such proposed findings and recommendations within “fourteen days

after being served with a copy.” 28 U.S.C. § 636(b)(1)(B)–(C). “A judge of the court shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. § 636(b)(1). The court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.

       On review, the Court overrules the limited Objection and finds that the R&R and

Supplement are due to be adopted in full. The Court agrees with Magistrate Judge

Spaulding that no legal authority exists to mandate that FMC notify Defense Counsel in

advance of prescribing Defendant medication with a list of prescriptions and treatment

plan. Moreover, the Court finds that such an imposition on FMC is contrary to the goals

and purpose of the competency restoration process, where Defendant is expressly placed

in the custody of the Attorney General for hospitalization. 18 U.S.C. § 4241(d). The Court

has confidence in the Attorney General’s ability to discern the appropriate treatment in

                                            -2-
light of Defendant’s medical history and current mental state, as well as the ability to

inform Defendant of the nature of any expected treatment. Indeed, the Court is well-

aware of the potential difficulties involved with this commitment, but the Court will not

circumvent the competency restoration process as Defense Counsel requests on the

chance that Defendant may resist treatment down the line. However, the Court will

require FMC to provide copies of Defendant’s treating records at regular intervals to

assist them in monitoring his status, as Magistrate Judge Spaulding recommends. (Doc.

444, p. 3.) All in all, the Objection is overruled and the R&R and Supplement are adopted.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Karla R. Spaulding’s Report and Recommendation

             (Doc. 417) and Supplement (Doc. 444) are ADOPTED as the Opinion of the

             Court and made a part of this Order.

      2.     Defendant’s Partial Objection to Report and Recommendation as

             Supplemented (Doc. 453) is OVERRULED.

      3.     Pursuant to 18 U.S.C. §§ 4241(d) and 4247(b), Defendant shall be committed

             to the custody of the Attorney General, or his duly authorized

             representative(s), for placement in a suitable facility of Bureau of Prisons

             for treatment and psychiatric and psychological examinations by a

             designated licensed or certified psychiatrist and psychologist for a

             reasonable period, but not to exceed four months, as is necessary to

             determine whether there is a substantial probability that in the foreseeable

             future he will attain the capacity to permit the proceedings to go forward.

                                           -3-
The treatment shall be conducted in the suitable facility closest to this

Court, that is, the Federal Medical Center located in Butner, North Carolina.

a.    The director of the facility shall designate one or more such

      psychiatrists and psychologists for such treatment and examination,

      in addition to a physician who can address Defendant’s

      cardiovascular issues and a neurologist to address his cerebral

      vascular disease. The director of the facility may apply to this Court

      for an additional reasonable period of time until either: (1)

      Defendant’s mental condition is so improved that trial may proceed,

      if the Court finds that there is a substantial probability that within

      such additional period of time he will attain the capacity to permit

      the proceedings to go forward; or (2) the pending charges against

      him are disposed of according to law, whichever is earlier.

b.    The Court directs FMC Butner to provide Defense Counsel copies of

      Defendant’s treatment records every thirty (30) days.

c.    Given the posture of this case, the Court also will require status

      reports regarding Defendant’s treatment to be submitted every

      thirty (30) days to the following individuals:

      (1)    Roy B. Dalton, Jr., United States District Judge, 401 W. Central

             Blvd., Suite 4-750, Orlando, FL 32801

      (2)    Karla R. Spaulding, United States Magistrate Judge, 401 W.

             Central Blvd., Suite 5-500, Orlando, FL 32801

                              -4-
     (3)   Vincent Chiu and Kara Marie Wick, United States Attorney’s

           Office, 400 W. Washington St., Suite 3100, Orlando, FL 32801

     (4)   D. Todd Doss, Federal Public Defender’s Office, 201 S. Orange

           Ave, Suite 300, Orlando, FL 32801

     (5)   Steven H. Malone, 707 North Flagler Dr., West Palm Beach,

           FL 33401

d.   Additionally, upon the conclusion of Defendant’s stay at the facility,

     and pursuant to 18 U.S.C. § 4247(c), a psychiatric and psychological

     report shall be prepared by the examiners designated to conduct

     these treatments and/or examination. This report shall be filed with

     the Court and furnished to the above individuals, and shall include

     the following:

     (1)   Defendant’s history and present symptoms;

     (2)   A description of the psychiatric, psychological, and medical

           tests that were employed and their results;

     (3)   The examiners’ findings;

     (4)   The examiners’ opinions as to diagnosis and prognosis

     (5)   Whether Defendant suffers from a mental disease or defect

           rendering Defendant mentally incompetent to the extent

           Defendant is unable to understand the nature and

           consequences of the proceedings against Defendant or to

           assist properly in his defense; and

                            -5-
                    (6)   If Defendant continues to be found incompetent, determine

                          whether there is a substantial probability that in the

                          foreseeable future he will attain the capacity to permit the trial

                          to proceed.

      DONE AND ORDERED in Chambers in Orlando, Florida, on December 28, 2018.




Copies to:
Counsel of Record
FMC Butner
U.S. Marshals




                                          -6-
